11-945
         Wu v. Holder
                                                                                         BIA
                                                                                    Nelson, IJ
                                                                                 A088 775 700


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _________________________________________
12
13       YONGJIN WU,
14                Petitioner,
15
16                      v.                                        11-945
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, N.Y.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney General;
26                                     Ernesto H. Molina, Jr., Assistant
27                                     Director; Dana M. Camilleri, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department of
30                                     Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.
 5       Petitioner Yongjin Wu, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 18,

 7   2011, decision of the BIA affirming the June 9, 2009, decision

 8   of Immigration Judge (“IJ”) Barbara Nelson denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Yongjin

11   Wu, No. A088 775 700 (B.I.A. Feb. 18, 2011), aff’g No. A088

12   775 700 (Immig. Ct. N.Y. City June 9, 2009).    We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history of the case.

15       Under the circumstances of this case, we have considered

16   both the BIA’s and the IJ’s decisions.   See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21       Where an applicant for asylum or withholding of removal

22   has not alleged past persecution, he must demonstrate a well-

23   founded fear of future persecution to be eligible for relief.

                                   2
 1   See Kyaw Zwar Tun v. INS, 445 F.3d 554, 564 (2d Cir. 2006).

 2   An applicant may make this showing in one of two ways: first,

 3   by demonstrating that he “‘would be singled out individually

 4   for persecution,’” or, second, by “prov[ing] the existence of

 5   ‘a pattern or practice in his or her country of nationality .

 6   . . of persecution of a group of persons similarly situated to

 7   the applicant’ . . . and . . . establish[ing] ‘his or her own

 8   inclusion in, and identification with, such [a] group.’”     Id.

 9   (quoting 8 C.F.R. § 208.13(b)(2)(iii)). “Put simply, to

10   establish a well-founded fear of persecution in the absence of

11   any evidence of past persecution, an alien must make some

12   showing that authorities in his country of nationality are

13   either aware of his activities or likely to become aware of

14   his activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

15   (2d Cir. 2008).

16       In this case, Wu does not allege that he suffered any

17   past persecution in China, and the agency reasonably concluded

18   that Wu failed to establish a well-founded fear of future

19   persecution in China.   Wu offered no evidence that authorities

20   in China are aware that he practices Christianity.    Wu argues

21   instead that, if returned to China, he will proselytize, and,

22   thus, his religious beliefs will be revealed to the


                                    3
 1   authorities, and he will be subject to persecution.    As an

 2   initial matter, the testimony of Wu’s pastor demonstrated that

 3   Wu does not need to spread the gospel in public to practice

 4   his faith.   Rather, it can be done in private.

 5       Further, to the extent that Wu might openly practice his

 6   faith in China, substantial evidence supports the agency’s

 7   conclusion that Wu’s fear of persecution is not well-founded.

 8   The background materials provided by Wu in support of his

 9   application demonstrate that, although the practice of

10   Christianity is restricted in some areas, the degree of

11   restriction varies widely from province to province.     Wu

12   offered no evidence demonstrating that Christians in Fujian

13   are subject to persecution.   Although he offered letters

14   describing incidents of negative treatment of Christians in

15   his province, neither letter established that Wu would be

16   persecuted for proselytizing or described harm rising to the

17   level of persecution.   Brief periods of detention, on their

18   own, do not rise to the level of persecution.     See Ai Feng

19   Yuan v. U.S. Dep’t of Justice, 416 F.3d 192, 198 (2d Cir.

20   2005), overruled on other grounds by Shi Liang Lin v. U.S.

21   Dep’t of Justice, 494 F.3d 296, 313 (2d Cir. 2007).    Nor do

22   unfulfilled threats.    See Gui Ci Pan v. U.S. Att’y Gen., 449


                                     4
 1   F.3d 408, 412-13 (2d Cir. 2006).     Accordingly, neither letter

 2   supports Wu’s claim that he has a well-founded fear of

 3   persecution on the basis of his Christian faith.     Absent

 4   “solid support” in the record that his fear is objectively

 5   reasonable, Wu’s claim that he fears future persecution is

 6   “speculative at best.”     Jian Xing Huang v. U.S. INS, 421 F.3d

 7   125, 129 (2d Cir. 2005).

 8       The agency also reasonably concluded that Wu failed to

 9   demonstrate a pattern or practice of persecution of Christians

10   in China.     Wu argues that the background materials describe

11   the continued repression of religious practices in China.

12   However, although the background materials demonstrate the

13   mistreatment of some Christians in China, nothing in the

14   record compels the conclusion that it is sufficiently

15   “systemic, pervasive or organized” to establish a pattern or

16   practice of persecution.     In re A- M-, 23 I&N Dec. 737, 741

17   (BIA 2005).

18       Accordingly, the agency reasonably denied Wu’s

19   application for asylum.     Because Wu’s claims for withholding

20   of removal and CAT relief are based on the same factual

21   predicate as his asylum claim, we find that the agency

22   reasonably denied those claims as well.     See 8 C.F.R.


                                      5
1   § 1208.13(b)(2)(iii); 8 C.F.R. § 1208.16(b)(2)(i); see also

2   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

3       For the foregoing reasons, the petition for review is

4   DENIED.   As we have completed our review, the pending motion

5   for a stay of removal in this petition is DENIED as moot.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk

8




                                   6